DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on March 09, 2020 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–20 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1–3 of the specification,
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a reception unit that receives” in claim(s) 1.
“an acquisition unit that acquires” in claim(s) 1.
“a printing unit that executes printing” in claim(s) 1–3. 
“a relay unit that receives the print job” in claim(s) 1 and 12.
“a storage unit” in claim(s) 12–17.
“a transmission unit that transmit” in claim(s) 12, 13.
“a notification unit for notifying” in claim(s) 15–20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1: ‘a reception unit that receives’ corresponds to Fig. 7 – element 401. The second print job reception unit 401 receives the second print job J2 transmitted by the server 20, Applicant Pub ¶ [0070].
(b)	Claim(s) 1: ‘an acquisition unit that acquires’ corresponds to Fig. 7 – element 404. The first print job acquisition unit 404 acquires the first print job J1 from the storage location read by the storage location information reading unit 402, namely the cloud storage 30, Applicant Pub ¶ [0073].
(c)	Claim(s) 1–3: ‘a printing unit that executes printing’ corresponds to Fig. 7 – element 405. The printing unit 405 prints the first print data D1 based on the first print job J1. The first print job J1 includes print settings designating functions other than the above “limited functions” not relayed by the server 20, Applicant Pub ¶ [0075].
(d)	Claim(s) 1 and 12: ‘a relay unit that receives the print job’ corresponds to Fig. 1 – element 20. a server 20 that acts as one example of a relay unit, cloud storage 30 that acts as one example of a storage location, and a printer 40, Applicant Pub ¶ [0024].
(e)	Claim(s) 12–17: ‘a storage unit’ corresponds to Fig. 6 – element 301. The first print job storage unit 301 stores the first print job J1 transmitted from the user terminal 10, Applicant Pub ¶ [0063].
(f)	Claim(s) 12 and 13: ‘a transmission unit that transmit’ corresponds to Fig. 6 – element 302. The first print job transmission unit 302 transmits the first print job J1 stored in the first print job storage unit 301 to the printer 40 according to a request from the printer 40, Applicant Pub ¶ [0064].
(g)	Claim(s) 15–20: ‘a notification unit for notifying’ corresponds to Fig. 6 – element 304/305. a print status reception unit 304, and a print status communication unit 305 that acts as one example of a notification unit as functional components, Applicant Pub ¶ [0065].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–3 and 7–10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2015/0153981 (published Jun. 4, 2015) (Iwasaki et al. hereinafter referred to as “Iwasaki”) in view of 2015/0248258 (published Sep. 3, 2015) (Ding et al. hereinafter referred to as “Ding”).
Note that Ding was provided by Applicant in the March 09, 2020 Information Disclosure Statement (IDS).
Claim 4–6 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2015/0153981 (published Jun. 4, 2015) (Iwasaki et al. hereinafter referred to as “Iwasaki”) in view of 2015/0248258 (published Sep. 3, 2015) (Ding et al. hereinafter referred to as “Ding”) and further in view of 2013/0050743 (published Feb. 28, 2013) (Steely et al. hereinafter referred to as “Steely”).
With respect to claim 1, Iwasaki discloses a printer (Fig. 1 – element 100) comprising: 
a reception unit that receives a second print job including print data (¶ [0196]; wherein transmits a print ticket having the print setting information to the image forming apparatus 100. The print ticket is stored in the image forming apparatus 100 so as to be correlated with the document identification information of the document that was designated as the print subject at step (B) {INTERPRETATION: the stored ‘print ticket’ corresponds to the claimed ‘second print job’ …}…) containing embedded storage location information indicating a storage location of a first print job from a relay unit (Fig. 1 – see at least element 200 cloud printing service corresponds to the claimed relay unit…) that receives a print job from a user terminal (¶ [0195]; wherein the cloud printing application 510 receives designation of a print subject document from the user. For example, if the user designates the cloud repository service 300 as a location where a print subject document exists, the cloud printing application 510 acquires a list of documents for which the user has an access right and has the user specify a print subject from the list. A print subject document may be specified from documents stored in the portable terminal 500. The cloud printing application 510 stores document identification information (e.g., URL) of the designated print subject document …); 
an acquisition unit (Fig. 3 – see at least element 102 job receiving unit …) that acquires the first print job from the storage location indicated by the storage location information (¶ [0085]; wherein a job receiving unit 102 receives am XMPP message or the like by communicating with the cloud printing service 200 and receives print data using an HTTP request which is a response to the message …); and 
a printing unit (Fig. 3 – see at least element 106 image forming unit …) that executes printing based on the first print job (¶ [0180]; wherein the image forming unit 106 performs printing of the print data according to the print setting …).
However, Iwasaki fails to explicitly disclose transmits the print job designating limited functions to the printer, the limited functions being a limited subset of functions that a printer treated as a relay destination is capable of achieving, and does not transmit the print job designating a function other than the limited functions to the printer.
Ding, working in the same field of endeavor, recognizes this problem and teaches transmits the print job designating limited functions to the printer (FIGS. 2A-2C – example GUIs that enable a user to generate a locked print request at a client device …), the limited functions being a limited subset of functions that a printer treated as a relay destination is capable of achieving (¶ [0035]; wherein transmits the print job designating limited functions to the printer, the limited functions being a limited subset of functions that a printer treated as a relay destination is capable of achieving, and does not transmit the print job designating a function other than the limited functions to the printer …), and does not transmit the print job designating a function other than the limited functions to the printer (Para [0035–0038]; Fig. 2A to 2C – wherein only the designated print setting information transmitted to the printer …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Iwasaki to transmits the print job designating limited functions to the printer, the limited functions being a limited subset of functions that a printer treated as a relay destination is capable of achieving, and does not transmit the print job designating a function other than the limited functions to the printer as taught by Ding since doing so would have predictably and advantageously allows user-friendly experience is provided for users who submit locked printing requests in cloud printing environments by assisting users to better manage the availability of print data for the print requests (see at least Ding, ¶ [0030]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Iwasaki discloses wherein the printing unit does not execute printing based on the second print job (¶ [0196]; wherein transmits a print ticket having the print setting information to the image forming apparatus 100. The print ticket is stored in the image forming apparatus 100 so as to be correlated with the document identification information of the document that was designated as the print subject at step (B) {INTERPRETATION: the stored ‘print ticket’ corresponds to the claimed ‘second print job’ and the print ticket is not excitable/printable by the printer…}…).
With respect to claim 3, which claim 2 is incorporated, Iwasaki discloses wherein the printing unit removes the second print job after reading the storage location information (¶ [0083]; wherein after completion of the printing at step (6), the image forming apparatus 100 may inform the cloud printing service 200 of the completion of the printing and, in response, the cloud printing service 200 may inform the portable terminal 500 of the completion of the printing. At the same time as communicates the notice of completion of the printing, the cloud printing service 200 may inquire of the portable terminal 500 whether printing of another document is to follow. If in response to this inquiry the user returns an answer to the effect that no further document is to be printed, the cloud printing service 200 may delete the setting information for permitting the user to use the image forming apparatus 100 …).
With respect to claim 7, which claim 1 is incorporated, Iwasaki discloses wherein content of the first print job is included in the second print job (¶ [00173]; wherein the image forming apparatus 100 determines a print ticket corresponding to the document identification information that accompanies the print data among print tickets stored, {Interpretation: wherein the document identification information is a content information included in the first print job …} …).
With respect to claim 8, which claim 7 is incorporated, Iwasaki discloses wherein the content of the first print job is print data included in the first print job (¶ [0085]; wherein a job receiving unit 102 receives am XMPP message or the like by communicating with the cloud printing service 200 and receives print data using an HTTP request which is a response to the message …).
With respect to claim 9, which claim 8 is incorporated, Iwasaki discloses wherein the content of the first print job does not include a portion of the print data included in the first print job (¶¶ [00173 and 0175]; wherein the image forming apparatus 100 determines a print ticket corresponding to the document identification information that accompanies the print data among print tickets stored, {Interpretation: wherein the document identification information is a content information included in the first print job …} […] Although in the process of FIG. 11 the image forming apparatus 100 requests the cloud printing service 200 to transmit the print data in response to the notice that was received from the cloud printing service 200 at step (15), this is just an example. Since the image forming apparatus 100 received, at step (13) shown in FIG. 10, the document identification information (e.g., URL) of the document to which the print ticket is to be applied, the image forming apparatus 100 may request the cloud printing service 200 to transmit print data of the document corresponding to the document identification information. In this case, the cloud printing service 200 need not transmit a notice to the image forming apparatus 100 at step (15)…).
With respect to claim 10, (drawn to a computer-readable medium (CRM)) the proposed combination of Iwasaki in view of Ding, explained in the rejection of apparatus claim 1 renders obvious the steps of the CRM of claim 10, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 10. Further Iwasaki disclose a non-transitory computer readable medium storing a program causing a computer to execute a process for printing (¶ [0126]).
Claim 4–6 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2015/0153981 (published Jun. 4, 2015) (Iwasaki et al. hereinafter referred to as “Iwasaki”) in view of 2015/0248258 (published Sep. 3, 2015) (Ding et al. hereinafter referred to as “Ding”) and further in view of 2013/0050743 (published Feb. 28, 2013) (Steely et al. hereinafter referred to as “Steely”).
With respect to claim 4, which claim 1 is incorporated, neither Iwasaki nor Ding appears to explicitly disclose wherein the storage location information is a two-dimensional matrix code.
However, Steely, working in the same field of endeavor, recognizes this problem and teaches wherein the storage location information is a two-dimensional matrix code (¶ [0039]; Fig. 2 – see at least step 215, wherein At block 215, mobile device 115 may encode the storage location identifier in a barcode. The barcode may be a one-dimensional or linear barcode as shown in FIG. 4 or a high-density two-dimensional barcode such as, but not limited to, a PDF417, DataMatrix and QRCode barcode. The encoding of the storage location identifier into a barcode may be performed by an associated application that may be installed in mobile device 115. In some alternative embodiments, the encoding of the storage location identifier into a barcode may also be performed by web print service 105 and sent to mobile device 115 as an image …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Iwasaki and Ding to apply a two-dimensional matrix code as a storage location information as taught by Steely since doing so would have predictably and advantageously allows the mobile device users to have the ability to walk up to the web-enabled printer and use the printer to automatically retrieve the print job from the cloud print server in a pull manner without having the printer registered with the cloud service (see at least Steely, ¶ [0009]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 2 is incorporated, neither Iwasaki nor Ding appears to explicitly disclose wherein the storage location information is a two-dimensional matrix code.
However, Steely, working in the same field of endeavor, recognizes this problem and teaches wherein the storage location information is a two-dimensional matrix code (¶ [0039]; Fig. 2 – see at least step 215, wherein At block 215, mobile device 115 may encode the storage location identifier in a barcode. The barcode may be a one-dimensional or linear barcode as shown in FIG. 4 or a high-density two-dimensional barcode such as, but not limited to, a PDF417, DataMatrix and QRCode barcode. The encoding of the storage location identifier into a barcode may be performed by an associated application that may be installed in mobile device 115. In some alternative embodiments, the encoding of the storage location identifier into a barcode may also be performed by web print service 105 and sent to mobile device 115 as an image …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Iwasaki and Ding to apply a two-dimensional matrix code as a storage location information as taught by Steely since doing so would have predictably and advantageously allows the mobile device users to have the ability to walk up to the web-enabled printer and use the printer to automatically retrieve the print job from the cloud print server in a pull manner without having the printer registered with the cloud service (see at least Steely, ¶ [0009]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 3 is incorporated, neither Iwasaki nor Ding appears to explicitly disclose wherein the storage location information is a two-dimensional matrix code.
However, Steely, working in the same field of endeavor, recognizes this problem and teaches wherein the storage location information is a two-dimensional matrix code (¶ [0039]; Fig. 2 – see at least step 215, wherein At block 215, mobile device 115 may encode the storage location identifier in a barcode. The barcode may be a one-dimensional or linear barcode as shown in FIG. 4 or a high-density two-dimensional barcode such as, but not limited to, a PDF417, DataMatrix and QRCode barcode. The encoding of the storage location identifier into a barcode may be performed by an associated application that may be installed in mobile device 115. In some alternative embodiments, the encoding of the storage location identifier into a barcode may also be performed by web print service 105 and sent to mobile device 115 as an image …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Iwasaki and Ding to apply a two-dimensional matrix code as a storage location information as taught by Steely since doing so would have predictably and advantageously allows the mobile device users to have the ability to walk up to the web-enabled printer and use the printer to automatically retrieve the print job from the cloud print server in a pull manner without having the printer registered with the cloud service (see at least Steely, ¶ [0009]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 11–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 11–20 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 11, when considering claim 11 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“a relay unit that receives the print job from the user terminal, transmits the print job designating limited functions to the printer, the limited functions being a limited subset of functions that the printer treated as a relay destination is capable of achieving, and does not transmit the print job designating a function other than the limited functions to the printer, wherein 
the user terminal causes the first print job designating a function other than the limited functions to be stored in a predetermined storage location, creates a second print job including print data containing embedded storage location information indicating the storage location, and transmits the second print job to the relay unit.”
In regard to claims 12–20, claims 12–20 depends on objected claim 11. Therefore, by virtue of their dependency, claims 12–20 are also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kurosawa (2020/0301636)
Describes An image forming apparatus includes: a reception unit that receives a print job in which setting information indicating print settings for printing print data is incorporated as part of the print data, and a control unit that performs printing according to the print settings indicated by the setting information incorporated in the print data of the print job.
Takeo et al. (2020/0089440)
Describes a server system comprises a determination unit determines whether or not a printer (1102) capable of performing printing to which both of a first print setting, and second print setting are applied is included in multiple printers. A storage unit stores information indicating that the first print setting and the second print setting conflict with each other. A print setting control is performed based on the stored information. A transmission unit transmits the stored information to the information processing apparatus. The first print setting and the second print setting are applied is prevented from transmitted from the information processing apparatus to the server system by a print job.
Ogata et al. (2019/0347051)
Describes a print controller includes a memory and a processor coupled to the memory. The memory is configured to store therein print data transmitted from a terminal and first site information in association with each other. The processor is configured to receive, from an instruction device, a printing instruction for printing the print data. The processor is configured to identify second site information corresponding to the instruction device. The processor is configured to determine whether the second site information matches the first site information. The processor is configured to permit to print the print data depending on a result of the determination.

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672